DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 25, 28, 30-32, 34 and 35 in the reply filed on 07/13/2022 is acknowledged.

Claims 1-4, 6, 9-13, 16, 20 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/13/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 25, 28, 30, 31, 34, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (CN 104674344 B), an English computer translation (CT) is provided, in view of Kitamura et al (US 2001/0001944).
Li et al teaches a crystal growth device (Fig 1), comprising a temperature field device, the temperature field device including a bottom plate 27, a cover plate 26, a first drum 23, a second drum 21, and a filler 22, wherein the bottom plate is mounted on a bottom of the temperature field device and covers an open end of the first drum (cylinder 23), the cover plate is mounted on a top of the temperature field device and covers the other open end of the first drum, the second drum is mounted inside the first drum, and the filler is filled in the second drum and/or a space between the second drum and the first drum (See Fig 1; CT [0056]-[0101]).
Li et al does not teach a feeding component configured to feed reactant supplements into a crucible.
In a crystal growth apparatus, Kitamura et al teaches a feeding component configured to feed reactant supplements into a crucible 2/3/13/55/56 (See [0024-[0080]; Figs 1, 4, 6, and 7 teaches automatically supplying material such that the supply of the material corresponds to the detected weight of a crystal.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Li et al by providing a feeding component configured to feed reactant supplements into a crucible, as taught by Kitamura et al, to continuously grow a large crystal having a high quality (Kitamura [0049]-[0050]).
Referring to claim 28, the combination of Li et al and Kitamura et al teaches a crucible includes an inner crucible and an outer crucible with different radii, a gap between the inner crucible and the outer crucible forming a feed port that is used to receive reactant supplements, the gap further forming an exhaust port or a reactant melting zone (See Kitamura Fig 1, 4, 6 and 7, and corresponding text).
Referring to claim 30, the combination of Li et al and Kitamura et al teaches  a bottom of an outer side of the inner crucible includes a plurality of openable and closable through holes for feeding the received reactant supplements into the inner crucible (See Fig Kitamura Fig 4 and 6 shows holes in the crucible, and the holes would be openable/closable by merely plugging them and unplugging them).
Referring to claim 31, the combination of Li et al and Kitamura et al teaches a heater and coils of the heater located above the crucible. (Li 4 Fig 1; Kitamura 21 Fig 7) 
Referring to claim 34-35, the combination of Li et al and Kitamura et al teaches a load cell for weighing the crystal and powder is continuously supplied in the same amount as the crystal growth using a weight measuring sensor to measure the amount of decrease of the powder material so that the powder material can be supplied in the same amount as the crystal growth by the material supply system controlled by a computer (Kitamura Fig 7, [0076]), which clearly suggests the feeding component includes a weighing assembly, a transfer assembly, and a control assembly, wherein the weighing assembly is configured to weigh the reactant supplements based on a supplement weight of the reactant supplements determined by the control assembly; the transfer assembly is configured to transfer the reactant supplements weighed by the weighing assembly to the crucible; and the control assembly is configured to: obtain a weight of a crystal being grown; determine the supplement weight of the reactant supplements at least based on the weight of the crystal being grown and a ratio among reactants for growing the crystal; obtain a weight of the reactant supplements weighed by the weighing assembly in real-time; and control the transfer assembly to transfer the reactant supplements from the weighing assembly to the crucible when the weight of the reactant supplements weighed by the weighing assembly is equal to the supplement weight of the reactant supplements.
Referring to claim 35, the combination of Li et al and Kitamura et al teaches a load cell for weighing the crystal and powder is continuously supplied in the same amount as the crystal growth using a weight measuring sensor to measure the amount of decrease of the powder material in the holding assembly 28 so that the powder material can be supplied in the same amount as the crystal growth by the material supply system controlled by a computer (Kitamura Fig 7, [0076]), which clearly suggests the feeding component further includes a holding assembly configured to hold the reactant supplements, and the control assembly is further configured to: control the holding assembly to transfer the reactant supplements to the weighing assembly when the weight of the reactant supplements weighed by the weighing assembly is less than the supplement weight of the reactant supplements; and control the holding assembly to stop transferring the reactant supplements to the weighing assembly when the weight of the reactant supplements weighed by the weighing assembly is equal to the supplement weight of the reactant supplements.

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (CN 104674344 B), an English computer translation (CT) is provided, in view of Kitamura et al (US 2001/0001944), as applied to claim 25, 28, 30, 31, 34, and 35 above, and further in view of Hoshikawa et al (US 2018/0251908).
The combination of Li et al and Kitamura et al teaches all of the limitations of claim 32, as discussed above, except the heater is made of at least one of iridium, platinum, molybdenum, tungsten, graphite, or a high-temperature-resistant material with a high melting point which can be heated by electromagnetic induction; an inner diameter of the heater is 40-240 mm; and a height of the heater is 2-200 mm.
In a crystal growth apparatus, Hoshikawa et al teaches high frequency coil heating a heater made of Pt based alloy ([0003]-[0019]), which clearly suggests a high-temperature-resistant material with a high melting point which can be heated by electromagnetic induction.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Li et al and Kitamura et al by making the heater from a high-temperature-resistant material with a high melting point which can be heated by electromagnetic induction, as taught by Hoshikawa et al because the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07).
In regard to the diameter and height, changes in size and shape are prima facie obvious (MPEP 2144.04). Changing the size of the heater to be have an inner diameter of the heater is 40-240 mm; and a height of the heater is 2-200 mm would have been obvious to one of ordinary skill in the art at the time of filing to match the size of a desired growth crucible.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714